Case 1:21-cr-00229-RBJ Document 5 Filed 07/14/21 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Action No. 21-cr-00229-RBJ

UNITED STATES OF AMERICA

       Plaintiff,
v.

1. DAVITA INC.,

2. KENT THIRY,

       Defendants.


                            MOTION FOR PUBLIC ACCESS


       The United States, through its undersigned counsel, respectfully moves for an

order for public access in lieu of the Court’s presumptive Level 3 restriction on the

indictment in the above-captioned matter. On July 14, 2021, a grand jury empaneled in

the District of Colorado returned an indictment against DaVita Inc. and Kent Thiry

(“Defendants”). Pursuant to Local Rule of Criminal Procedure 47.1(f)(2)(C), unless

otherwise ordered, indictments are filed with Level 3 restriction, which permits access

only to the Court and the government as the filing party. In the normal course, that

restriction would be lifted upon the arrest or initial appearance of the defendant.

       Here, because of the characteristics of the case, the restriction does not serve its

ordinary purpose and is outweighed by the interest in public access. The government

does not believe that Defendant Thiry presents a significant risk of flight that may


                                             1
Case 1:21-cr-00229-RBJ Document 5 Filed 07/14/21 USDC Colorado Page 2 of 2




otherwise justify access restrictions prior to the institution of any pretrial supervision.

As to Defendant DaVita Inc., a corporate defendant generally does not pose a risk of

flight, and the government does not believe Defendant DaVita Inc. here poses any such

risk. This is reflected in the government’s request that the Court issue a summons for

each Defendant, rather than an arrest warrant. The government also does not believe

Defendants present a risk of danger to society or any other risk that may otherwise

justify access restrictions to the indictment prior to the initial appearance.

       WHEREFORE, the United States respectfully requests entry of the attached

proposed order for public access for the indictment in this matter effective as of the

docketing by the Clerk’s office.

       Respectfully submitted this 14th day of July, 2021.




                                       By: s/Megan S. Lewis
                                       Megan S. Lewis
                                       William J. Vigen
                                       Anthony W. Mariano
                                       Trial Attorneys
                                       U.S. Department of Justice, Antitrust Division
                                       Washington Criminal II Section
                                       450 Fifth Street, N.W.
                                       Washington, D.C. 20530
                                       Tel: 202-598-8145 / 202-353-2411 / 202-598-2737
                                       FAX: 202-514-9082
                                       E-mail: megan.lewis@usdoj.gov
                                       E-mail: william.vigen@usdoj.gov
                                       E-mail: anthony.mariano@usdoj.gov

                                       Attorneys for the United States



                                               2
